DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 objected to because of the following informalities:  Examiner suggests correcting claim 4 to read " for readability.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims   are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the imprinting surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim. There is no imprinting surface previously recited in the claim. This limitation is being interpreted as meaning any surface where imprinting occurs. 
Claim 1 also recites the limitation “the imprint resist material” in line 4. There is an “imprint resist material layer” previously claimed in claim 1 but no “imprint resist material”. an imprint resist material layer of an imprint resist material”. 
Claim 2 recites “a roll mold” in line 4. It is unclear if this is the same roll mold as recited in line 3 of claim 1 or another roll mold. For the purposes of examination, it will be interpreted to mean any roll mold. 
Claims 4, 5, and 8 all recite the limitation "the resist material".  There is insufficient antecedent basis for this limitation in the claim because there is insufficient antecedent basis for “the imprint resist material” in claim 1 (see above). Examiner suggest correcting claim 1 as noted above and correcting claims 4, 5, and 8 to read “the imprint resist material” for clarity. 
Claim 6 recites the limitation "the substrate material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests correcting to read “the substrate material layer”. This will be interpreted to mean any substrate material. 
Claim 7 recites the limitation "the manufactured components" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests correcting claim 7 to read “the  to refer back to “components” recited in claim 1. This limitation is being interpreted as meaning any manufactured component. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US 2018/0339437) modified by Iwase (US 2016/0332341 made of record on the IDS dated 6/14/2021).
Regarding claim 1,  Patterson meets the claimed, A method for roll-to-roll imprinting of components, (Patterson Figure 10 shows a roll-to-roll process) the method comprising applying an imprint resist material layer on a substrate material layer before imprinting the resist layer with a roll mold (Patterson [0110] describes applying a resist to the substrate 1030 prior to contacting the substrate with a first template “roll mold” 1010 which is drawn along rollers for imprinting) wherein the imprint resist material is applied on the substrate material layer and on an opposite side of the substrate material layer in relation to the imprinting surface of the substrate material layer in  a cross-section of the substrate material layer together with the applied imprint resist material layer (Patterson [0110]describes the top and bottom of the substrate 1030 are each coated with the resist, since both sides are imprinted, each side is an “opposite” side of the imprinting surface.)
Patterson teaches putting the resist on the top and bottom of the substrate but does not describe applying resist material to the edges and does not meet the claimed, so that the imprint resist material layer extends over side edges of the substrate material layer.
Analogous in the field of roll imprinting, Iwase meets the claimed, so that the imprint resist material layer extends over side edges of the substrate material layer (Iwase [0038], [0043], and [0045] describe a process in which a resist resin 22 is applied both onto an imprinting surface of a substrate but also protrudes to the outer periphery “side edges” of the substrate.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of coating the top and bottom with resist material as described by Patterson with the method of coating the sides as described by Iwase in order to reduce adhesive force between the UV curing resin and the mold, see Iwase [0043].
Regarding claim 2, modified Patterson meets the claimed, The method according to claim 1, wherein sections of the resist material layer extending over the side edges of the substrate material layer (Iwase [0039] and [0045] teaches the resin on the sides is cured prior to applying the mold using a roll) and on the opposite side of the substrate material layer are cured no later than at a roll mold (Patterson [0111] teaches the resist is cured while the templates on the rolls “roll molds” are in contact with the substrate.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the curing step of Patterson with curing the sides as described in Iwase so that the resin on the sides is cured prior to removing the mold such that the cured resin on the sides provides substantial force to counter the adhesive force between the mold and the resin on the imprinting surface during removal, see Iwase [0043].
Regarding claim 7, The method according to claim 1, wherein the manufactured components are microfluidic, micromechanical, and/or optical components (Patterson [0079] teaches that the method can be used to produce optical elements.)

Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson as modified by Iwase as applied to claim 1 above, and further in view of Ahn ("High-Speed Roll-to-Roll Nanoimprint Lithography on Flexible Plastic Substrates", 2008, see NPL copy provided.)
Regarding claim 4, Patterson does not describe the resist material and does not meet the claimed, The method according to clam 1, wherein the resist material is elastic material.
Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to clam 1, wherein the resist material is elastic material (Ahn page 2044 paragraph 3 describes roll-to-roll printing using poly(dimethylsiloxane), PDMS, an elastic material.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the roll-to-roll method of Patterson with the elastic PDMS of Ahn because the PDMS is easy to demold and a sufficient elasticity modulus is required for thinner or denser patterns, see Ahn page 2045 line 2-4 and page 2047 paragraph 2.
The method according to claim 1, wherein the resist material comprises polysiloxane. 
Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the resist material comprises polysiloxane (Ahn page 2044 paragraph 3 describes roll-to-roll printing using poly(dimethylsiloxane), PDMS, which is a type of polysiloxane.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the roll-to-roll method of Patterson with the elastic PDMS of Ahn because the PDMS has a low surface energy and is easy to demold, see Ahn page 2045 line 2-4.
Regarding claim 6, Patterson [0110] describes the substrate material as being flexible for use with the rollers but does not explicitly describe a plastic material and does not meet the claimed, The method according to claim 1, wherein the substrate material is a plastic film material.
Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the substrate material is a plastic film material (Ahn page 2045 paragraph 2 describes roll-to-roll processes use plastic substrates and page 2046 paragraph 2 describes the resists are flexible webs or “films”.)
It would have been obvious to a person of ordinary skill in the art to combine the roll-to-roll imprinting on a flexible substrate as described in Patterson with the plastic film substrate described in Ahn for applications in photonics and organic electronics, see Ahn page 2044 lines 1-3.
Regarding claim 8, Patterson does not meet the claimed, The method according to claim 1, wherein the resist material comprises polydimethyl siloxane (PDMS) and/or derivatives of polydimethyl siloxane. Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the resist material comprises polysiloxane
Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the resist material comprises polydimethyl siloxane (PDMS) and/or derivatives of polydimethyl siloxane. Analogous in the field of roll-to-roll imprinting, Ahn meets the claimed, The method according to claim 1, wherein the resist material comprises polysiloxane (Ahn page 2044 paragraph 3 describes roll-to-roll printing using poly(dimethylsiloxane), PDMS.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the roll-to-roll method of Patterson with the elastic PDMS of Ahn because the PDMS has a low surface energy and is easy to demold, see Ahn page 2045 line 2-4.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson modified by Iwase as applied to claim 1 above, and further in view of Forrest (US 2009/0001620).
Regarding claim 3, Patterson does not specifically describe the patterns on the template and does not meet the claimed, The method according to claim 1, wherein the roll mold comprises a negative sidewall surface. 
Analogous in the field of roll-to-roll imprinting, Forrest meets the claimed, The method according to claim 1, wherein the roll mold comprises a negative sidewall surface (Forrest [0024]-[0025] and [0048] describe a patterned roller “roll mold” with a negative pattern is used in imprinting.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744